Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The term “Gi* value” is a term of the art also known as Getis-Ord statistic and is commonly defined as applicant described in equation 1, paragraph [0055] of the instant application.
Claim Objections
Claim 1 is objected to because of the following informalities: line 8 should be “at least one of a geographic anomaly or a temporal anomaly.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 5-6 “a plurality of times; and identifying a temporal anomaly” should be – the plurality of times; and identifying the temporal anomaly-. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “selected from having a center on each of the plurality of times and having an endpoint on each of the plurality of times”. This limitation does not make sense grammatically and is therefore indefinite. For purposes of examination, the limitation will be interpreted as - selected from a center of each of the plurality of time windows and an endpoint of each of the plurality of time windows-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-9, 13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over deSouza et al., Air quality monitoring using mobile low-cost sensors mounted on trash-trucks: Methods development and lessons learned,” Sustainable Cities and Society 60 (2020). (hereinafter deSouza) in view of Nagao, US 20170108350 (hereinafter Nagao).
Regarding claim 1, 9, and 17 deSouza teaches
receiving sensor data (e.g. see page 2, left column section 2.1 “We use the data (i.e. sensor data) collected by Alphasense OPC-N2 monitors  deployed on two trash-trucks in the City of Cambridge for a total of 27 days between April and August 2019, to gain qualitative insights into potential sources of PM in this urban environment.”) associated with each of a plurality of time intervals (e.g. page 3 left column section 3.2.1, “To compare measurements (the sensor data) made at the same location but on different days and at different times (i.e. associated with each of a plurality of time intervals),”) from at least one sensor on at least one mobile sensor platform (e.g. see page 2, left column section 2.1 “We use the data collected by Alphasense OPC-N2 monitors (i.e. at least one sensor) deployed on two trash-truck (i.e. on at least one mobile sensor platform) in the City of Cambridge for a total of 27 days between April and August 2019, to gain qualitative insights into potential sources of PM in this urban environment.”), 
the sensor data being associated with position data corresponding to each of the plurality of time intervals (e.g. page 3 left column section 3.2.1, “To compare measurements (the sensor data) made at the same location (i.e. associated with position data ) but on different days and at different times (i.e. corresponding to each of the plurality of time intervals),”), 
the position data corresponding to a plurality of positions having a characteristic distance not exceeding one hundred meters, the sensor data including a plurality of measurements for each of the plurality of positions (e.g. see page 3 left column lines 1-8, “cluster measurements made in the same spatial area (i.e. each of the plurality of positions) using a distance cut off of 100 m (i.e. characteristic distance not exceeding one hundred meters). We calculated the number of measurements in each cluster, as well as the number of unique days over which the measurements in each cluster were made. Most clusters contained only a few measurements, indicating that they could represent measurement noise. We thus only focused on clusters that contained >30 measurements (i.e. a plurality of measurements)”);
determining, based on the sensor data and the position data, anomalous data (e.g. see page 4 section 4.1 left column “Thirty-seven of the clusters contained fewer than 10 measurements made over the course of a unique day, indicating that these spikes could be artefacts (i.e. anomalous data)”).
deSouza does not explicitly teach the anomalous data includes at least one of a geographic anomaly or a temporal anomaly.
Nagao teaches the anomalous data includes at least one of a geographic anomaly or a temporal anomaly (e.g. see paragraph [0033], “For example, the environmental information service provider system 110 may compare a plurality of environmental information data points obtained by sensors 104a-104e of a plurality of mobile sensor platforms 102a-102e at a same and/or similar geographic location and/or time to identify outlier (i.e. geographic and or temporal anomalies) and/or potentially less accurate data points.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nagao into deSouza so that information consistency and/or quality checking may be performed. Therefor less accurate data can be identified and thus potentially more accurate, environmental information can be provided.
	Regarding claim 5, 13, and 19 deSouza and Nagao teach the limitation of claim 1, 9, and 17. 
deSouza further teaches determining an uncertainty for a statistical value for the sensor data (e.g. see page 3 section 3.2.2 right column, “Second, we selected the median (i.e. a statistical value for the sensor data) as an outlier-resistant metric of PM …we also calculated the mean values (i.e. a statistical value for the sensor data), with the understanding that individual outliers can significantly skew those results,” and “As a metric of precision, we used the ratio of standard error  of the median (mean) concentration to the median (mean) concentration itself. In general, the average skew of the median PM2.5 concentrations for the 30 m segments is ∼0.9.”), 
the determining the uncertainty further comprising, for each of the plurality of measurements for each of the plurality of positions selecting with replacement a number of measurements from the plurality of measurements to provide a bootstrap data set, evaluating a corresponding value for the statistical value for the number of measurements in the bootstrap data set, repeating the selecting and evaluating a particular number of times; and 
identifying the uncertainty based on the corresponding value for each bootstrap data set (e.g. see page 3 section 3.2.2. “Third, we used a set of bootstrap resampling procedures to quantify the effect of sample-to-sample variability and of sampling error (i.e. identifying the uncertainty)on the median concentrations (i.e. evaluating a corresponding value for the statistical value for the number of measurements in the bootstrap data set). As a metric of precision, we used the ratio of standard error  of the median (mean) concentration to the median (mean) concentration itself. In general, the average skew of the median PM2.5 concentrations for the 30 m segments is ∼0.9. This indicates that the distributions are close to central tendency, with the mean slightly greater than the median.” Examiner notes that a set of bootstrap resampling procedures inherently includes for each of the plurality of measurements for each of the plurality of positions selecting with replacement a number of measurements from the plurality of measurements and repeating the selecting and evaluating a particular number of times. For evidence see J. Brownlee, “A Gentle Introduction to the Bootstrap Method,” Machine Learning Mastery, https://machinelearningmastery.com/a-gentle-introduction-to-the-bootstrap-method/, Aug. 8, 2019. Accessed 12/17/2022 ).
Regarding claims 7 and 15, deSouza and Nagao teach the limitation of claims 5 and 13.
 deSouza further teaches wherein the identifying the uncertainty further includes: determining a cell size based on the characteristic distance, dividing a geographic region corresponding to the plurality of positions into a plurality of cells having the cell size, each cell including a portion of the plurality of positions (e.g. see page 3 section 3.2.2. right column “we applied a series of steps to convert the data into estimates of median concentrations for individual road segments over all sampling runs. We constructed these road segment (i.e. dividing a geographic region corresponding to the plurality of positions into a plurality of cells) estimates by dividing the Cambridge street network into segments of fixed lengths, using the ‘Locate Points Along Lines’ QGIS Python Plugin (https://plugins.qgis.org/plugins/LocatePoints/). We adopted a process for aggregating these data and deriving sampling error from previous work (e.g., Apte et al. (2017)). First, we spatially-aggregated all our mobile (1) background-adjusted PM2.5, and (2) background-adjusted number-concentration measurements for 0.38 μm–17.5 μm particles from the OPC-N2s, by snapping them to the road segment on which they were acquired. This allows measurements made in the same segment to be analysed as a group. This distance is small enough to capture pollutant-concentration gradients, but is not so finely sliced that GPS errors overwhelm the results. Therefore, we also use segment lengths of 30 m (i.e. cell size)”); and for each cell, determining whether the portion of the plurality of positions meet at least one criterion (e.g. see page 3 section 3.2.2. right column “First, we spatially-aggregated all our mobile (1) background-adjusted PM2.5, and (2) background-adjusted number-concentration measurements for 0.38 μm–17.5 μm particles from the OPC-N2s, by snapping them to the road segment on which they were acquired (i.e. the criterion is that they can be snapped to a road segment of the group). This allows measurements made in the same segment to be analysed as a group. This distance is small enough to capture pollutant-concentration gradients, but is not so finely sliced that GPS errors overwhelm the results. Therefore, we also use segment lengths of 30 m”).
Regarding claims 8, 16, 20 deSouza and Nagao teach the limitation of claim 1, 9, and 17.
de Souza further teaches determining a baseline for the sensor data (e.g. see page 3 section 3.2.1 “we chose the splines-of-minimum approach to obtain background  concentrations (i.e. a baseline) for all pollutants”), the baseline being computed based on the plurality of measurements for each of the plurality of positions and additional sensor data captured by a sensor data platform different from the at least one mobile sensor platform (e.g. see page 3 section 3.2.1. “method uses a time-series, spline-of-minimums approach, presented by Brantley et al. (2013), to estimate the background number concentrations of finer particles: N1, N12, as well as PM2.5 for each day. We did this by (a) applying a rolling 30-second mean to smooth the measurements (i.e. the plurality of measurements for each of the plurality of positions), (b) dividing the time series into discrete 10-minute segments and locating the minimum concentration in each segment, and (c) fitting a smooth, thin-plate regression spline through the minimum concentrations. Note that on nine days the two OPCs (i.e. 2nd OPS is a sensor data platform different from the at least one mobile sensor platform) were operating simultaneously.).


Allowable Subject Matter
Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although determining a “GI* value (Getis Ord value) is a known statistical technique, the prior art alone or in combination fails to teach determining, for a radius greater than the characteristic distance and for each of the plurality of positions, a Gi* value for each of the plurality of statistical values; and identifying the geographic anomaly based on the Gi* value of each of the plurality of positions in combination with the rest of the claim limitations.
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 deSouza teaches defining a time window (e.g. section 3.2.1 page 3 left column).
Bird et al., US 20120283945 teaches transit data can include tolerances that specify a degree of certainty or potential error in location(see paragraph [0037]). However the prior art alone or in combination fails to teach
determining, for each of a plurality of times, a plurality of statistical values for a portion of the sensor data in the time window corresponding to each of a plurality of times; and identifying a temporal anomaly based on the plurality of statistical values in combination with the rest of the claim limitations. Claims 4 and 12 are objected as being dependent on claims 3 and 11.
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although setting an upper threshold and a lower threshold for the corresponding value is well known in the art, see for example Althoff et al., US 20210018210 (see paragraph [0024]), the prior art alone or in combination fails to teach  dividing the statistical value by a difference between the upper threshold and the lower threshold in combination with the rest of the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lunden, M., “Huper-local air quality data to support healthy building design and operation,” Sustainable Buildings 2.0, Health buildings and Human Performance, Nov. 7, 2019 – measuring pollution using mobile sensor platform 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2857